DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the amendments filed on 02/19/2021, in which, claims 1, 11, and 17 have been amended. Claims 1-20 remain pending in the present application with claims 1, 11, and 17 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 07/19/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810797693.X application as required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments with respect to claims 1, 11, and 17 have been considered but are not persuasive.

Examiner respectfully disagrees. Zaletel is not cited to disclose “a video segment in a different video capturing mode corresponds to a same capturing speed, and the video segment in the different video capturing mode in unit time corresponds to a different playing duration; determining whether to adjust the video segment between the video capturing instruction and the video capturing pause instruction according to the video capturing mode instruction and obtaining a corresponding target video segment, wherein a target video segment in a different video capturing mode corresponds to a different number of video frames in unit time”. Okada does disclose above recited limitations. Okada discloses a recording unit configured to record in a recording mode in which recording is started by a recording start instruction and is stopped after a predetermined recording time elapses, when all the video segments are obtained by capturing at the normal capturing speed, different video capturing mode corresponds to a same capturing speed (see Okada, paragraph [0039]: “Referring to FIG. 2, when the apparatus records the video image at the normal speed, without changing recording speed and reproducing speed, a ratio between the frame rate 1 and the frame rate 2 is 1:1. The frame rate 2 and the frame rate 3 are the same values. Therefore, the number of frames acquired from the camera signal processing unit 2 per unit time, the number of frames recorded by the recording signal processing unit 6 per unit time, and the number of frames reproduced by the reproducing signal processing unit 7 per unit time 
On page 12 of 15, Applicant argues that, “Okada merely discloses in paragraph [0044] that if the video image is to be recorded at N times the normal speed, the reproduction time becomes t*N when the recording is performed for the time t. Firstly, it is clear that the video images of Okada are recorded at different speeds to obtain different reproduction time, while in the present application, the video images are all 
Examiner respectfully disagree. Recording unit disclosed in Okada is configured to record in a recording mode in which recording is started by a recording start instruction and is stopped after a predetermined recording time elapses, when all the video segments are obtained by capturing at the normal capturing speed, different video capturing mode corresponds to a same capturing speed (see Okada, paragraph [0039]: “Referring to FIG. 2, when the apparatus records the video image at the normal speed, without changing recording speed and reproducing speed, a ratio between the frame rate 1 and the frame rate 2 is 1:1. The frame rate 2 and the frame rate 3 are the same values. Therefore, the number of frames acquired from the camera signal processing unit 2 per unit time, the number of frames recorded by the recording signal processing unit 6 per unit time, and the number of frames reproduced by the reproducing signal processing unit 7 per unit time match with each other. As a result, the video image of the normal speed can be recorded, i.e., the recording time and the reproduction time of the video image are the same”). Okada also discloses that when the video image is captured in a quick-motion capturing mode, the playing duration is decreased with 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaletel (US 20120308209 A1, hereinafter Zaletel) in view of Okada (US 20100260472 A1, hereinafter Okada).
Regarding claim 1, Zaletel discloses a video processing method, comprising: 
acquiring a video capturing mode instruction and a video capturing instruction (see Zaletel, paragraph [0082]: “Referring to FIG. 5, the action button 502 is configured to allow the user to switch between multiple states of the portable device...   If a user operates the action button 502 when it is in the “record” state, the portable device 400 begins recording a video clip, to thereby delimit the beginning of the video clip. The video clip is a recording of a first real-world event perceived by the lens 402 of the portable device 400”); 
performing video capturing on a target scene according to the video capturing instruction until a video capturing pause instruction is acquired, and obtaining a video segment between the video capturing instruction and the video capturing pause instruction (see Zaletel, paragraph [0083]: “If the user is currently recording a video clip and operates the action button 502 when it is in the “pause” state, the video clip is paused and that particular video clip is saved in memory 406. Therefore, operating the action button 502 when it is in the “pause” state, delimits the ending of the video clip w/o concluding the recording session. Once the user operates the action button 502 when it is in the “pause” state, the recording of the video clip is concluded, the recorded video 
determining whether a video generation instruction is acquired (see Zaletel, paragraph [0085]: “a recording session may be concluded when the user operates the save button 603”); 
in response to determining that the video generation instruction is not acquired, repeatedly acquiring the video capturing mode instruction, the video capturing instruction and the video capturing pause instruction to obtain a corresponding target video segment until the video generation instruction is acquired (see Zaletel, paragraphs [0084]-[0085]: “if the user continues to record additional video clips, the action button 502 will continue to switch between the “pause” state and the “add media” state until the user decides to conclude the recording session and save the composition… The above mentioned process may be repeated to record any number of real-world events during a single recording session”); and 
generating a target video according to an existing target video segment (see Zaletel, paragraphs [0084]-[0085]: “Similar to operating the action button 502 when it is in the “record” state, operating the action button 502 when it is in the “add media” state delimits the beginning of a video clip to enable additional video clips to be recorded and included into the composition during the single recording session... a recording session may be concluded when the user operates the save button 603”). 
Regarding claim 1, Zaletel discloses all the claimed limitations with the exception of wherein a video segment in a different video capturing mode corresponds to a same capturing speed, and the video segment in the different video capturing mode 
Okada from the same or similar fields of endeavor discloses wherein a video segment in a different video capturing mode corresponds to a same capturing speed (see Okada, paragraph [0039]: “Referring to FIG. 2, when the apparatus records the video image at the normal speed, without changing recording speed and reproducing speed, a ratio between the frame rate 1 and the frame rate 2 is 1:1. The frame rate 2 and the frame rate 3 are the same values. Therefore, the number of frames acquired from the camera signal processing unit 2 per unit time, the number of frames recorded by the recording signal processing unit 6 per unit time, and the number of frames reproduced by the reproducing signal processing unit 7 per unit time match with each other. As a result, the video image of the normal speed can be recorded, i.e., the recording time and the reproduction time of the video image are the same”), and the video segment in the different video capturing mode in unit time corresponds to a different playing duration (see Okada, paragraph [0037]: “FIG. 2 illustrates a relation among the numbers of frames per unit time when a video image is recorded and reproduced at a normal speed. FIG. 3 illustrates a relation among the numbers of 
determining whether to adjust the video segment between the video capturing instruction and the video capturing pause instruction according to the video capturing mode instruction and obtaining a corresponding target video segment (see Okada, paragraph [0027]: “the frame rate setting unit 10 instructs the recording signal processing unit 6 on a frame rate of video data to be recorded (hereinafter referred to as frame rate 2). Furthermore, the frame rate setting unit 10 instructs a reproducing signal processing unit 7 on a frame rate of video data to be reproduced (hereinafter referred to as frame rate 3). Such frame rates can be set independently, and contents of the settings can be switched by an operation on the operation unit 12 or selected from a setting screen such as a menu screen”), wherein a target video segment in a different video capturing mode corresponds to a different number of video frames in unit time (see Okada, paragraph [0035]: “a speed changing unit which changes a number of frames to be recorded per unit time by changing a captured data amount input from the image pickup”).
Okada with the teachings as in Zaletel.  The motivation for doing so would ensure the system to have the ability to use Okada’s recording unit configured to record in a recording mode in which recording is started by a recording start instruction and is stopped after a predetermined recording time elapses and to use  Okada’s speed change unit which changes a number of frames to be recorded per unit time by changing a captured data amount input from the image capture device thus determining whether to adjust the video segment according to the video capturing mode instruction and obtaining a corresponding target video segment wherein a target video segment in a different video capturing mode corresponds to a different number of video frames in unit time in order to obtain target video segment by adjusting the video segment according to the video capturing mode instruction.
Regarding claim 2, the combination teachings of Zaletel and Okada as discussed above also disclose the method of claim 1, wherein the video capturing pause instruction is triggered by a user (see Zaletel, paragraph [0082]: “Referring to FIG. 5, the action button 502 is configured to allow the user to switch between multiple states of the portable device 400, such as, for example “record,” “pause” and “add video.””) or by determining whether a length of capturing time reaches a predetermined capturing time threshold (see Okada, paragraph [0009]: “recording mode in which video recording is started by a recording start instruction and is stopped after a predetermined recording time elapses”).

Regarding claim 3, the combination teachings of Zaletel and Okada as discussed above also disclose the method of claim 2, wherein the video capturing pause instruction being triggered by determining whether the length of the capturing time reaches the predetermined capturing time threshold comprises: 
determining whether the length of the captured video reaches the predetermined capturing time threshold, and triggering the video capturing pause instruction in response to determining that the length of the captured video reaches the predetermined capturing time threshold, wherein the length of the captured video comprises a length of one captured video segment or a total length of a plurality of captured video segments (see Okada, paragraph [0043]: “A recording time t in the recording mode 2 can be a unique setting value of the apparatus or can be selected from a plurality of setting values. When the frame rate 1 and the frame rate 2 are the same values, i.e., recording is performed at the normal speed, the apparatus automatically stops recording after the time t elapsed from start of recording. The lengths of all video images recorded as described above thus become the time t”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Zaletel and Okada as discussed above also disclose the method of claim 1, wherein before performing the video capturing on the target scene according to the video capturing instruction until the video capturing pause instruction is acquired, and obtaining the video segment between 
determining whether a special effect instruction is acquired (see Zaletel, paragraph [0091]: “recording mode may be pre-set. A recording mode is a pre-configured mode that has preset options or effects, such as preset transitions, title, credits, music, and/or whether photographs and/or video clips may be incorporated into the composition.”); and 
wherein performing the video capturing on the target scene according to the video capturing instruction until the video capturing pause instruction is acquired, and obtaining the video segment between the video capturing instruction and the video capturing pause instruction comprises: 
in response to determining that the special effect instruction is acquired, performing the video capturing on the target scene according to the special effect instruction and the video capturing instruction until the video capturing pause instruction is acquired, and obtaining the video segment between the video capturing instruction and the video capturing pause instruction (see Zaletel, paragraph [0091]: “A recording mode may be selected prior to beginning a recording session, a recording mode may be selected during a recording session and during the creation of a composition, or a recording mode may be selected after a composition has been created. A recording mode enables the user to select a pre-configured arrangement of options or effects, thereby reducing user input during the creation of the composition”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 5 is rejected for the same reasons as discussed in claim 4 above.
Claim 6 is rejected for the same reasons as discussed in claim 4 above.
Regarding claim 7, the combination teachings of Zaletel and Okada as discussed above also disclose the method of claim 1, wherein after generating the target video according to the existing target video segment, the method further comprises: 
determining whether an edit instruction is acquired (see Zaletel, paragraph [0095]: “the preference button 506 is configured to allow the user to edit the composition”); and 
in response to determining that the edit instruction is acquired, processing the target video according to the edit instruction to obtain a processed target video (see Zaletel, FIG. 17 and paragraph [0095]: “The user may edit each video clip, photograph, transition and other segment (title, credits, music, etc.) of a composition using an edit toolbar” and paragraph [0097]: “After editing is complete, the user may, review undo changes or save the entire edited composition to the memory 406 of the portable device 400”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 8 is rejected for the same reasons as discussed in claim 7 above.
Regarding claim 9, the combination teachings of Zaletel and Okada as discussed above also disclose the method of claim 7, wherein after in response to determining that the edit instruction is acquired, processing the target video according to the edit instruction to obtain the processed target video, the method further comprises: 

in response to determining that the storage mode instruction is acquired, storing the processed target video according to the storage mode instruction (see Zaletel, paragraph [0109]: “the user may choose to end and save the composition, thereby ending the single recording session, by pressing the save button 603. If the user chooses to save the composition, depending On the recording mode chosen by the user, various option screens may be presented… The entire completed composition is created for the user on the portable device in real-time as the clips are being recorded during one single recording session, the completed composition saved to the memory 406 of the portable device 400 as a single file”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 10, the combination teachings of Zaletel and Okada as discussed above also disclose the method of claim 9, wherein after in response to determining that the storage mode instruction is acquired, storing the processed target video according to the storage mode instruction, the method further comprises: 

in response to determining that the video display instruction is acquired, playing the processed target video according to the video display instruction (see Zaletel, FIG. 16A and paragraph [0117]: “The session library allows the user to view all of their saved compositions 1601”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 17 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Zaletel and Okada as discussed above also disclose a terminal device, comprising: 
at least one processor (see Zaletel, paragraph [0054]: “a processor 404”); and 
a memory (see Zaletel, paragraph [0054]: “memory 406”), configured to store at least one program (see Zaletel, paragraph [0054]: “the user downloads the present invention as an application and stores the application on a computer readable medium located within the portable device 400”); 
wherein the at least one program is configured to, when executed by the at least one processor, cause the at least one processor to implement the following steps (see Zaletel, paragraph [0056]: “The processor 404 is configured to control the working of the display device 401, lens 402, flash 403, power source 405, and memory 406”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 18, the combination teachings of Zaletel and Okada as discussed above also disclose a terminal device, comprising: 
at least one processor (see Zaletel, paragraph [0054]: “a processor 404”); and 
a memory (see Zaletel, paragraph [0054]: “memory 406”), configured to store at least one program (see Zaletel, paragraph [0054]: “the user downloads the present invention as an application and stores the application on a computer readable medium located within the portable device 400”); 
wherein the at least one program is configured to, when executed by the at least one processor, cause the at least one processor to implement the method of claim 8 (see Zaletel, paragraph [0056]: “The processor 404 is configured to control the working of the display device 401, lens 402, flash 403, power source 405, and memory 406”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 19, the combination teachings of Zaletel and Okada as discussed above also disclose a non-transitory computer-readable storage medium, configured to store computer programs, wherein the computer programs are configured to, when executed by a processor, implement the method of claim 1 (see Zaletel, paragraph [0054]: “the user downloads the present invention as an application and stores the application on a computer readable medium located within the portable device 400”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 20, the combination teachings of Zaletel and Okada as discussed above also disclose a non-transitory computer-readable storage medium, configured to store computer programs, wherein the computer programs are configured to, when executed by a processor, implement the method of claim 8 (see Zaletel, paragraph [0054]: “the user downloads the present invention as an application and stores the application on a computer readable medium located within the portable device 400”).
The motivation for combining the references has been discussed in claim 1 above.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zaletel and Okada as applied to claim 1, and further in view of Pribula (US 20150318020 A1, hereinafter Pribula).
Regarding claim 11, the combination teachings of Zaletel and Okada as discussed above also disclose a video processing method, comprising: 
detecting a selection operation on a video capturing mode control and a triggering operation on a video capturing control of a target interface (see Zaletel, paragraph [0109]: “the user operates the action button 502, the recording of an additional video clip begins, and the display device 401 returns to a screen similar to that shown in FIG. 5”); 
displaying a target scene on the target interface until a release operation on the video capturing control is detected, storing a corresponding target video segment according to a video capturing mode determined by the video capturing mode control (see Zaletel, paragraph [0109]: “the user may choose to end and save the composition, 
a video segment in a different video capturing mode corresponds to a same capturing speed (see Okada, paragraph [0039]: “Referring to FIG. 2, when the apparatus records the video image at the normal speed, without changing recording speed and reproducing speed, a ratio between the frame rate 1 and the frame rate 2 is 1:1. The frame rate 2 and the frame rate 3 are the same values. Therefore, the number of frames acquired from the camera signal processing unit 2 per unit time, the number of frames recorded by the recording signal processing unit 6 per unit time, and the number of frames reproduced by the reproducing signal processing unit 7 per unit time match with each other. As a result, the video image of the normal speed can be recorded, i.e., the recording time and the reproduction time of the video image are the same”), and the video segment in the different video capturing mode in unit time corresponds to a different playing duration (see Okada, paragraph [0037]: “FIG. 2 illustrates a relation among the numbers of frames per unit time when a video image is 
determining whether a triggering operation on a next-step control of the target interface is detected (see Zaletel, paragraph [0110]: “Referring to FIGS. 9-16, an example of steps that may be presented after saving a composition and ending the recording session”); 
in response to determining that the triggering operation on the next-step control of the target interface is not detected, repeating the step of storing the corresponding target video segment according to the video capturing mode determined by the video capturing mode control, in response to detecting the selection operation on the video capturing mode control, the triggering operation on the video capturing control, and the release operation on the video capturing control, until the triggering operation on the next-step control of the target interface is detected (see Zaletel, paragraph [0106]: “The current state indicator 604 indicates to the user the current state of the present 
Regarding claim 11, the combination teachings of Zaletel and Okada as discussed above disclose all the claimed limitations with the exceptions of jumping to a video storage interface and displaying a result that an existing target video segment is synthesized to obtain a target video.
Pribula from the same or similar fields of endeavor discloses jumping to a video storage interface and displaying a result that an existing target video segment is synthesized to obtain a target video (see Pribula, paragraph [0052]: “when a template specified shot durations, a progress bar could be displayed on the video recording UI to show the current length of a shot being recorded, and how much longer it needs to continue in order to follow the template guidelines (this progress bar could also show the progress of the whole video montage and highlight only the slice representing the progress on the current shot). When a shot reaches the duration specified by a template, animations could be displayed on the UI to encourage the user to stop the current shot… All video montage shots could be stitched together automatically”).
Pribula with the teachings as in Zaletel and Okada.  The motivation for doing so would ensure the system to have the ability to use Pribula’s video management system to specify a shot duration; to display a progress bar on the video recording UI;  to show the current length of one or more shots being recorded; to stop shot when a shot reaches the specified duration and to automatically stitch video shots together thus jumping to a video storage interface and displaying a result that an existing target video segment is synthesized to obtain the target video so that the target video can be processed as a whole according to a selected edit control.
Regarding claim 12, the combination teachings of Zaletel, Okada, and Pribula as discussed above also disclose the method of claim 11, wherein when displaying the target scene on the target interface, the method further comprises: 
displaying a progress bar (see Pribula, paragraph [0038]: “displaying a progress bar/circle indicating the current duration of the video montage being created and grow the progress bar/circle only when the video being recorded is being kept as a shot for a montage”); and 
in response to detecting that the progress bar is completely displayed, jumping to the video storage interface and displaying the result that the existing target video segment is synthesized to obtain the target video (see Pribula, paragraph [0052]: “when a template specified shot durations, a progress bar could be displayed on the video recording UI to show the current length of a shot being recorded, and how much longer it needs to continue in order to follow the template guidelines (this progress bar could 
The motivation for combining the references has been discussed in claim 11 above.
Regarding claim 13, the combination teachings of Zaletel, Okada, and Pribula as discussed above also disclose the method of claim 11, wherein before detecting the triggering operation on the video capturing control, the method further comprises: 
detecting a selection operation on a special effect control of the target interface (see Zaletel, paragraph [0092]: “the user is prompted to select and configure all the available options and effects, including transition types, title, credits and music prior to beginning a single recording session”); and 
wherein displaying the target scene on the target interface comprises: 
displaying a target scene in which a selected special effect control is superposed on the target interface (see Pribula, paragraph [0048]: “video editing effects, etc. Example video editing effects include but are not limited to: shots of specific length, shot transitions happening at specific times, types of shot transitions, effects added to specific shots of a montage such as animated color filters, slow motion, time freeze rotation of the camera around a point of interest or action (which may require additional video feeds recording the same thing at the same time from different angles), 3D rendered special effects overlaid on the video with video motion detection”).

Regarding claim 14, the combination teachings of Zaletel, Okada, and Pribula as discussed above also disclose the method of claim 11, wherein after jumping to the video storage interface and displaying the result that the existing target video segment is synthesized to obtain the target video, the method further comprises: 
jumping to a video edit interface, wherein the video edit interface comprises an edit control and the next-step control (see Pribula, paragraph [0039]: “it detects user video editing intentions in response to the UI feedback”); 
in response to detecting a selection operation on the edit control, processing the target video according to a selected edit control, and taking the processed target video as the target video (see Pribula, paragraph [0043]: “Permitted viewers could also add video editing effects to the video montage being created such as tweaking shot start and end delimitations, selecting different shot transitions, adding or modifying background music, etc”); and 
in response to detecting a triggering operation on the next-step control of the video edit interface, jumping to a video storage mode interface, wherein the video storage mode interface comprises a storage mode control (see Pribula, paragraph [0044]: “In Step 420, the video management system could take into account the video template and update the UI with extra feedback to facilitate the creation of a video montage following the template guidelines”).
The motivation for combining the references has been discussed in claim 11 above.
 claim 15, the combination teachings of Zaletel, Okada, and Pribula as discussed above also disclose the method of claim 14, wherein after jumping to the video storage mode interface, the method further comprises: 
in response to detecting a selection operation on the storage mode control, jumping to a video presentation mode interface and displaying a storage result of the target video, wherein the storage mode control comprises a draft box control and an issuing control (see Zaletel, FIG. 15 and paragraph [0114]: “Referring to FIG. 15, after saving the composition and assuming the portable device 400 has a wired or wireless connection to the internet or a service provider network, the user may automatically upload the composition to a social media site, such as but not limited to, Facebook®, Twitter® or YouTube®, and share the composition using email or multimedia messages through the use of a sharing toolbar 1501”).
The motivation for combining the references has been discussed in claim 11 above.
Regarding claim 16, the combination teachings of Zaletel, Okada, and Pribula as discussed above also disclose the method of claim 15, wherein after jumping to the video presentation mode interface and displaying the storage result of the target video, the method further comprises: 
in response to detecting a triggering operation on a work control of a user home page interface, jumping to a video playing interface and playing the target video (see Pribula, paragraph [0075]: “When creating a video montage, a social video curator could use shots that summarize the source video montage from which they have been selected. The new video montage could be considered a summary of all the video 
The motivation for combining the references has been discussed in claim 11 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484